19-12417-mew             Doc 60       Filed 08/20/19       Entered 08/20/19 16:56:45                Main Document
                                                          Pg 1 of 3


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                                   )        Chapter 11 Case
 In re:                                                            )
                                                                   )        Case No. 19-12417
     HVI CAT CANYON, INC.,                                )        )
                                                          )        )
                                         Debtor.          )        )
                                                                   )

    BRIDGE ORDER (I) PROHIBITNG UTILITY PROVIDERS FROM ALTERING,
   REFUSING, OR DISCONTINUING UTILITY SERVICE TO, OR DISCRIMINATE
  AGAINST THE DEBTOR, AND (II) FURTHER ADJOURNING THE HEARING TO
 CONSIDER DEBTOR’S AMENDED PROPOSED FORM OF ADEQUATE ASSURANCE
 OF PAYMENT TO NON-PG&E UTILITIES AND ESTABLISHED PROCEDURES FOR
             RESOLVING OBJECTIONS BY UTILITY COMPANIES

            Upon the Motion, dated July 30, 2019 (the “ Utility Motion”),1 of HVI Cat Canyon, Inc.,

 as debtor and debtor in possession (“Debtor”), pursuant to sections 105(a) and 366 of title 11 of

 the United States Code (“Bankruptcy Code”), for an order: (i) approving Debtor’s proposed form

 of adequate assurance of payment to utilities; and (ii) prohibiting utilities from altering, refusing,

 or discontinuing service to, or discriminating against, Debtor; and the Court having jurisdiction to

 consider the Motion and the relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334

 and the Amended Standing Order of Reference M-431, dated January 31, 2012 (Preska, C.J.); and

 consideration of the Motion and the relief requested therein being a core proceeding pursuant to

 28 U.S.C. § 157(b); and due and proper notice of the Motion having been provided to the Notice

 Parties; and it appearing that no other or further notice need be provided; and a hearing having

 been held on August 1, 2019 and adjourned to August 21, 2019 to consider the relief requested in

 the Motion (“Hearing”); and no opposition to the relief requested in the Motion having been filed

 by Southern California Edison, Southern California Gas, or the Water Utility Providers, the Waste

 Utility Providers or the Telecommunications Utility Providers (collectively, the “Non-PG&E



 1
     Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to such terms in the Motion.
19-12417-mew        Doc 60     Filed 08/20/19    Entered 08/20/19 16:56:45           Main Document
                                                Pg 2 of 3


 Utilities”) specified on the Schedule of Utility Providers annexed as Exhibit B to the Motion; and

 the Debtor and Pacific Gas and Electric Company (“PG&E”) having executed a Stipulation

 Regarding Adjournment of Hearing on Utility Motion and Order; and Debtor seeking to further

 adjourn the hearing scheduled for August 21, 2019 at 10:00 a.m. to September 5, 2019 at 11:30

 a.m. with respect to the Non-PG&E Utilities; and Debtor amending the relief requested in the

 Utility Motion to (i) propose a different form of adequate assurance of payment to the Non-PG&E

 Utilities, and (ii) establish procedures for resolving objections by the Non-PG&E Utilities; and the

 Court having found and determined that adjournment of the hearing from August 21, 2019 at 10:00

 a.m. to September 5, 2019 at 11:30 a.m. (Prevailing Eastern Time) to consider the Utility Motion

 and Debtor’s amended relief requested in the Utility Motion is in the best interests of Debtor, its

 estate, creditors and all parties in interest; and after due deliberation and sufficient cause appearing

 therefor; it is

         ORDERED, that the Hearing is adjourned from August 21, 2019 to 10:00 a.m. to

 September 5, 2019 at 11:30 a.m. (Prevailing Eastern Time); and it is further

         ORDERED, that the Non-PG&E Utilities are restrained from altering, refusing, or

 discontinuing service to, or discriminate against Debtor with respect to the utility services which

 they provide through the hearing date on the Utility Motion and entry of a Final Order by this

 Court with respect to the relief requested in the Utility Motion, as may be amended; and it is further

         ORDERED, that Debtor on or before August 22, 2019, shall serve a copy of this Order,

 by email or overnight mail, upon (i) each of the Non-PG&E Utilities, (ii) the Notice Parties listed

 in the Utility Motion, and (iii) Pachulski Stang Ziehl & Jones LLP, 780 Third Avenue, 34th Floor,

 New York, NY 10017; Attn: Robert J. Feinstein, Esq. and Richard E. Mikels, Esq., proposed

 counsel for the Official Committee of Unsecured Creditors; and it is further


                                                    2
19-12417-mew       Doc 60     Filed 08/20/19    Entered 08/20/19 16:56:45        Main Document
                                               Pg 3 of 3


         ORDERED, that Debtor shall serve a copy of amendment(s) to the Utility Motion, which

 include the (i) proposed different form of adequate assurance of payment to the Non-PG&E

 Utilities, and (ii) proposed procedures for resolving objections by the Non-PG&E Utilities, by

 email or overnight mail on or before August 22, 2019, upon (i) counsel for PG&E; (ii) each of the

 Non-PG&E Utilities, (iii) the Notice Parties listed in the Utility Motion, and (iv) Pachulski Stang

 Ziehl & Jones LLP, 780 Third Avenue, 34th Floor, New York, NY 10017; Attn: Robert J.

 Feinstein, Esq. and Richard E. Mikels, Esq., proposed counsel for the Official Committee of

 Unsecured Creditors; and it is further

         ORDERED, that any objections to amendment(s) to the Utility Motion, which include the

 (i) proposed different form of adequate assurance of payment to the Non-PG&E Utilities, and (ii)

 proposed procedures for resolving objections by the Non-PG&E Utilities, shall be served so as to

 be received by (i) Weltman & Moskowitz, LLP, Debtor’s proposed counsel, and (ii) proposed

 counsel for the Official Committee of Unsecured Creditors, on or before September 3, 2019; and

 it is further

         ORDERED that this Court shall retain jurisdiction to hear and determine all matters arising

 from or related to the implementation, interpretation and/or enforcement of this Order.



 Dated: August 20, 2019
        New York, New York

                                                      s/Michael E. Wiles
                                                      HONORABLE MICHAEL E. WILES
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                  3
